DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on August 31, 2022 is acknowledged.  Claims 1-2, 5-7, 9, 13, and 33 are amended and Claim 36 is new.  Thus, Claims 1-7, 9-10, 13, 24-25, 29, and 32-36 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		the stator comprising at least one liquid opening (Claim 1, line 8, Claim 33, and new Claim 36)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
		reference numeral 42 as shown in Fig. 2 is not found described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments to the specification are acceptable (pp. 2-7 of Applicants’ reply).

The disclosure is objected to because of the following informalities (taken from US2021/0172440):
		“a single shaft” (¶ 0108, last line) should be ‘a single shaft. [[
		“is also significantly reduced” (¶ 0113, last line) should be ‘is also significantly reduced. [[
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French CA299020A (Coanda et al.; published on May 31, 1954) (COANDA) (an English Machine Translation of CA299020A has been previously provided for Applicants’ convenience being placed in the file of record on September 21, 2021).  
	In reference to Claim 33, COANDA discloses
		A method of positive displacement pumping a gas (“device for compressing an elastic fluid”, p. 1, line 13, (“elastic fluid”, p. 1, line 13 and p. 2, line 66)) comprising: 
			outputting liquid from at least one liquid opening (opening is to the left of reference numeral 209) on a rotor (cylindrical rotor 203, p. 1, line 32, Figs. 1 and 2) to form a liquid blade (formed by 209, p. 2, lines 49-51) between a surface of the rotor (203) and the stator (stator 207, p. 1, line 33), 
			wherein a shaft (shaft 201, p. 1, line 32) is connected with the rotor (203) and configured to rotate the rotor (203) within a bore of the stator (207), and 
			wherein an axis of the shaft (201) of the rotor (203) and an axis of the stator (207) are orientated in a vertical direction (up and down direction in Fig. 1); and 
			rotating the rotor (203) and thereby causing gas confined by the stator (207), the rotor (203) and the liquid blade (209) to travel along a pumping path from a gas inlet (via pipe 215, p. 2, line 50) to a gas outlet (via channel 208, p. 2, lines 58-61).  
	In reference to Claim 34, COANDA further discloses that the method further comprises rotating the rotor (203, Figs. 1 and 2) within a bore of the stator (207) to cause the liquid blade (209) to drive the gas along the pumping path (Figs. 1 and 2). 	

Comment on Allowability
Regarding new independent Claim 36 COANDA teaches all of the limitations of the claim except COANDA does not disclose/teach an eccentric rotation of the shaft in the bore of the stator which is prominently claimed (Claim 36, lines 4 and 5) and which contributes eccentric operation of the pump which is different kind of operational performance of Applicants’ positive displacement vacuum pump in relation to COANDA’s pump.   

Allowable Subject Matter
Claims 1-7, 9-10, 13, 24-25, 29, 32, 35-36 are allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ positive displacement vacuum pump as claimed including   
				“at least the rotor (10, REPLACEMENT SHEET Figs. 1 and 2) comprising at least one liquid opening configured for fluid communication with a liquid source (30); a bottom portion of the rotor (10) and the shaft (14) each being at least partially immersed in the liquid source located in a liquid reservoir (30) at the bottom of the stator bore (20); and 
				wherein the shaft (14) extends away from and above the liquid reservoir (30) within the stator bore (20) in a vertical direction (up and down direction in the bottom figure in Fig. 1), and 
				wherein an axis of the shaft (14) of the rotor and an axis of the stator are orientated in the vertical direction (bottom portion of Fig. 1)” 
is not shown or rendered over the prior art of record.  Claims 2-7, 9-10, 13, 24-25, 29, 32, and 35 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
		New Independent Claim 36 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ positive displacement vacuum pump as claimed including   
				“a shaft (14, Figs. 1 and 2) connected with the rotor (10) and configured to eccentrically rotate (“Eccentric Offset” as shown in the top portion of REPLACEMENT SHEET Fig. 1) the rotor (10) within the stator bore (20);
				the at least one liquid opening (top figure in REPLACEMENT SHEET Fig. 2) being configured such that, in response to a driving force exerted on the liquid from the liquid source, a stream of liquid (40(s)) is output from the at least one liquid opening, the stream of liquid forming a liquid blade between the rotor (10) and the stator (Figs. 1 and 2), wherein gas confined by the stator, the rotor and the liquid blade within the stator bore is driven through the positive displacement vacuum pump from a gas inlet towards a gas outlet as the rotor rotates via the shaft, wherein during use a gas pocket is defined by the stator, rotor and liquid blade and rotation of the rotor causes a change in volume of the gas pocket (Figs. 1 and 2)” is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on August 31, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) objections to the claims, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner. 

Regarding independent Claims 1 and 33 Applicants assert that the amended limitations are not disclosed by COANDA.  More specifically, the Examiner notes in independent Claim 1, that COANDA does not disclose the limitation “a bottom portion of the rotor and the shaft each being at least partially immersed in the liquid source located in a liquid reservoir at the bottom of the stator bore;”.  With regard to Claim 33, the Examiner respectfully disagrees with Applicants’ assertion.  The Examiner still interprets COANDA to disclose the amended limitations as follows

			wherein a shaft (shaft 201, p. 1, line 32, Figs. 1 and 2) is connected with the rotor (203) and configured to rotate the rotor (203) within a bore of the stator (207), and 
			wherein an axis of the shaft (201) of the rotor (203) and an axis of the stator (207) are orientated in a vertical direction (up and down direction in Fig. 1);

Thus, a prima facie case of anticipation is fulfilled for Claim 33 such that the rejection of Claim 33 is maintained and is fully cited and described above.     

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday November 22, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746